--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


EXHIBIT 10.1


EXECUTION COPY










AIRCRAFT AND EQUIPMENT SALE AGREEMENT




BETWEEN




PLM FINANCIAL SERVICES, INC.,
Not in its individual capacity but solely as owner trustee
(“Seller”),




AND


APOLLO AVIATION CAPITAL, L.L.C. (“Buyer”)




Dated as of December 4, 2006


1

--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE 1: SUBJECT MATTER OF SALE
ARTICLE 2: PURCHASE PRICE AND PAYMENT
ARTICLE 3: INSPECTION AND TECHNICAL ACCEPTANCE
ARTICLE 4: CLOSING DATE; DELIVERY OF AIRCRAFT AND CONDITIONS PRECEDENT
ARTICLE 5: REPRESENTATIONS AND WARRANTIES, LIMITATIONS AND DISCLAIMERS
ARTICLE 6: INDEMNIFICATION
ARTICLE 7: INSURANCE
ARTICLE 8: EXCUSABLE DELAY
ARTICLE 9: MISCELLANEOUS13
SCHEDULE I: DEFINITIONS
SCHEDULE II: SPARES PACKAGE
SCHEDULE III: SELLER'S BANK ACCOUNT INFORMATION
SCHEDULE IV: CONTACT INFORMATION FOR NOTICES
SCHEDULE V: INSURANCE REQUIREMENTS
SCHEDULE VI: ENGINE TIMES
EXHIBIT A: WARRANTY BILL OF SALE
EXHIBIT B: CERTIFICATE OF TECHNICAL ACCEPTANCE
EXHIBIT C: NON-INCIDENT LETTER




2

--------------------------------------------------------------------------------





AIRCRAFT AND EQUIPMENT SALE AGREEMENT


THIS AIRCRAFT AND EQUIPMENT SALE AGREEMENT dated December 4, 2006 (this
“Agreement”) is between PLM FINANCIAL SERVICES, INC., a corporation organized
and existing under the laws of the State of Delaware (“PLM”), not in its
individual capacity but solely as owner trustee under the N907TW Trust and the
N911TW and N912TW Trust (in each case, "Seller"), and APOLLO AVIATION CAPITAL,
L.L.C., a limited liability company formed under the laws of the State of
Delaware (“Buyer”).


In consideration of their mutual promises and undertakings set forth below, and
intending to be legally bound hereby, the parties agree as follows:


ARTICLE 1: SUBJECT MATTER OF SALE


Subject to all of the provisions of this Agreement, Seller agrees to sell and
deliver to Buyer, and Buyer agrees to purchase from Seller, the Airframes, the
Engines and the Spares Package, each as defined and more particularly described
on Schedule I attached hereto (the Airframes, Engines and Spares Package are
collectively referred to as the “Equipment”). Certain capitalized terms used
herein are defined in Schedule I attached hereto.


ARTICLE 2: PURCHASE PRICE AND PAYMENT


A. Base Purchase Price. The aggregate purchase price for the Equipment shall be
US$5,795,000.00 (the “Aggregate Base Purchase Price”). The Aggregate Base
Purchase Price shall be allocated to the different components comprising the
Equipment as follows (that portion of the Aggregate Base Purchase Price
allocated to a component is hereinafter referred to as the “Applicable Base
Purchase Price”) for such component:



 
Component
 
Applicable Base Purchase Price
             
Airframe 49165
 
US$ 335,000.00
   
Airframe 49182
 
US$ 175,000.00
   
Airframe 49183
 
US$ 410,000.00
   
Engine 709760
 
US$ 600,000.00
   
Engine 708556
 
US$1,050,000.00
   
Engine 717900
 
US$1,075,000.00
   
Engine 708582
 
US$ 575,000.00
   
Engine 718566
 
US$ 925,000.00
   
Engine 709710
 
US$ 600,000.00
   
Spares Package
 
US$ 50,000.00
 



B. Engine Purchase Price Adjustment. Schedule VI specifies the flight hours for
each of the Engines as of August 7, 2006 (for each Engine, the flight hours
specified on Schedule VI are hereinafter referred to as the “Base Flight
Hours”). As of the Closing Date (as defined in Article 4.A hereof) for each
Engine, for each flight hour in excess of the Base Flight Hours applicable to
such Engine, the Applicable Base Purchase Price for such Engine shall be reduced
by the product of the aggregate number of such excess flight hours for such
Engine multiplied by US$100.00 per flight hour (for each Engine, such product is
hereinafter referred to as the “Engine Purchase Price Adjustment”) (for each
Engine, the Applicable Base Purchase Price minus the Engine Purchase Price
Adjustment is hereinafter referred to as the “Purchase Price”). Notwithstanding
the foregoing, if a discrepancy is found in an Engine prior to the Closing Date
and (a) such Engine is either overhauled or replaced in accordance with the
terms hereof and (b) either the value or utility of such overhauled Engine
increases as a result of such overhaul or the value or utility of the
replacement engine is greater than that of the original Engine, then the
Purchase Price Adjustment for such Engine shall not be subtracted from the
Applicable Base Purchase Price for such Engine and Buyer and Seller shall
consult in good faith to determine the appropriate purchase price adjustment for
such Engine, in which case the Purchase Price subject to such adjustment shall
then constitute the Purchase Price for such Engine.


3

--------------------------------------------------------------------------------


C. Spares Package Purchase Price Adjustment. Schedule II specifies the parts
composing the Spares Package as of August 15, 2006. Seller represents to Buyer
that the Spares Package has been placed on consignment with GA Telesis Turbine
Technologies, LLC, a limited liability company organized and existing under the
laws of the State of a Florida (the “Consignee”). On or prior to the Closing
Date, Seller, Buyer and Consignee shall enter into an assignment and
acknowledgement agreement (the “Assignment and Acknowledgment”) which specifies,
which parts, if any, of the Spares Package have been sold or added since August
15, 2006, (such previously sold parts being hereinafter referred to as the “Sold
and Added Parts”) (the Spares Package less or plus, as applicable, any Sold and
Added Parts are hereinafter referred to as the “Final Spares Package”). The
Applicable Base Purchase Price for the Spares Package: (a) shall be reduced by
the aggregate sum of the net proceeds paid by the Consignee to the Seller
resulting from the sale of any of the Sold Parts (the “Spare Parts Reduction”)
and (b) shall be increased by the aggregate sum of the Agreed Value (as defined
below) of all of the Added Parts (the “Spare Parts Increase”) (the difference
between the Spare Parts Reduction and the Spare Parts Increase is hereinafter
referred to as the “Spares Purchase Price Adjustment”) (for the Spares Package,
the Applicable Base Purchase Price minus or plus, as applicable, the Spares
Purchase Price Adjustment is hereinafter referred to as the “Purchase Price”).
The “Agreed Value” for the Added Parts shall mean the amount agreed upon by the
Buyer and Seller, acting in good faith, of the Added Parts.
 
D. Security Deposit. Prior to the date hereof, for each Aircraft, Buyer has
delivered to the Seller a security deposit in the amount of US$100,000.00 (an
“Aircraft Deposit”), with the total aggregate amount of all such Aircraft
Deposits equaling US$300,000.00. For each Aircraft, the Aircraft Deposit shall
be applied against the Purchase Price for such Aircraft on the Closing Date for
such Aircraft unless one of the following events occurs, in which case, such
Aircraft Deposit applicable to a particular Aircraft shall be refundable to
Buyer with five business days of receipt by Seller of Buyer’s written request
for the return of such Aircraft Deposit:
 

 
(a)
the Buyer sends Seller the Initial Inspection Notice (as defined in Article 3.A
hereof) in which it rejects the Aircraft on or prior to November 10;

 

 
(b)
an Event of Loss occurs with respect to such Aircraft;



4

--------------------------------------------------------------------------------


 

 
(c)
Seller fails to comply with any of the conditions precedent set forth in Article
4.E hereof prior to the Final Sale Date; or;

 

 
(d)
Seller terminates this Agreement with respect to a particular Aircraft pursuant
to Section 4.A.  

 
E. Payment of Purchase Price Balance. Subject to the terms of this Agreement, on
the Closing Date for each Aircraft or for the Final Spares Package, Seller shall
pay to Buyer an amount equal to the Purchase Price for such Aircraft or Spares
Package less the amount of the applicable Aircraft Deposit. For the avoidance of
doubt, no deposit is applicable to the Final Spares Package.


F. Account. All amounts payable by Buyer to Seller hereunder shall be made in
immediately available funds via wire transfer to Seller’s account specified on
Schedule III attached hereto.


G. Sales Tax. All sales taxes arising from the transaction described in this
Agreement shall be for the account of Buyer, excluding any taxes on the income
received by Seller from that transaction. Buyer shall indemnify Seller for all
such sales taxes against Seller for which Buyer is responsible pursuant to the
immediately preceding sentence.


ARTICLE 3: INSPECTION AND TECHNICAL ACCEPTANCE


A. Initial Inspection. Seller has provided or shall provide or has caused or
shall cause the Previous Operator to provide the Buyer with access to all logs,
manuals, certificates and data and inspection, modification, overhaul and repair
records for each of the Airframes and Engines to confirm that such records are
in compliance with applicable rules and regulations of the FAA governing the
Previous Operator (the “Records”) for the Aircraft. After receiving access to
the Records, Buyer shall use its reasonable efforts to complete its inspection
of the Records promptly (the “Initial Inspection”). Within five days of
completion of the Initial Inspection for each Aircraft, Buyer shall send to
Seller a written notice (the “Initial Inspection Notice”) of Buyer’s rejection
or preliminary acceptance of such Aircraft. Buyer may reject an Aircraft, if
Buyer, in its sole discretion, determines that the Records for any of the
Engines, the APU or the landing gear are not acceptable to Buyer; provided,
however, that if the Records for the Engines, the APU and the landing gear are
acceptable to the Buyer (in its sole discretion), Buyer may not reject such
Aircraft if the Records relating to any other parts or components are in
compliance with the rules and regulations of the FAA governing the Previous
Operator. The Buyer has waived its right to inspect the Spares Package and the
records relating to the Spares Package. If Buyer rejects one or more of the
Aircraft pursuant to the Initial Inspection Notice, neither Buyer nor Seller
shall have any further obligation to the other under this Agreement with respect
to such Aircraft, provided, that, in the case of a rejection by Buyer of an
Aircraft, Seller shall return the applicable Aircraft Deposit to Seller in
accordance with Article 2 hereof. For the avoidance of doubt, Buyer’s rejection
of one or more Aircraft shall not affect the rights of Buyer and Seller
hereunder with respect to the other Aircraft which the Buyer accepts pursuant to
the Initial Inspection Notice. Notwithstanding the immediately preceding
sentence, in the event that Buyer does not execute Certificates of Technical
Acceptance (defined below) on two or more Aircraft, Buyer shall have no further
obligation to acquire the Spares Package from Seller. Notwithstanding the
foregoing, as of the date hereof, Buyer has completed the Initial Inspection of
Airframe 49165, Airframe 49183, Airframe 49182, Engine 709710, Engine 717900,
Engine 708582 and Engine 708556 and will deliver the Initial Inspection Notice
for Aircraft 49183 and Aircraft 49165 simultaneously herewith.


5

--------------------------------------------------------------------------------


B. Tests. Seller either has caused the Previous Operator to complete, or will
cause the Previous Operator to complete, in the presence of Buyer, the following
actions:
 

(i)  
a full cold and hot section video borescope inspection for each Engine in
accordance with manufacturer specification (the “Borescope Inspection”);




(ii)  
ground functional checks for each Airframe to verify the serviceability of each
Aircraft to the extent possible with no engines attached (“Ground Functional
Check”);




(iii)  
full on-wing power assurance run for each Engine in accordance with the Previous
Operator’s maintenance program (“On-Wing Power Assurance Runs”); provided,
however, that Seller shall not be required to cause Previous Operator to perform
such On-Wing Power Assurance Run for any Engine that is delivered to Buyer in
Tulsa, Oklahoma in accordance with Section 4.B; and




(iv)  
The equivalent of an On-Wing Power Assurance Run performed in engine test cell
for each Engine in accordance with the Previous Operator’s maintenance program
(“Test Cell Runs”); provided, however, that Seller shall not be required to
cause Previous Operator to perform such Test Cell Run for any Engine for which
an On-Wing Power Assurance Run has been completed.



C.  Technical Acceptance. In the event that upon completion of the Initial
Inspection, the Borescope Inspection, the Ground Functional Check, the On-Wing
Power Assurance Runs and the Test Cell Runs (collectively, the “Maintenance
Tests”), Seller, at its own cost, shall correct, or cause the Previous Operator
to correct any Discrepancies as set forth in this Section. For purposes of this
Agreement, “Discrepancies shall mean: (i) with respect to the Maintenance Tests
(other than the Initial Inspection) on any Engines, any discrepancies revealed
that are outside the limits permitted by the Previous Operator’s maintenance
program (each, an “Engine Test Discrepancy”), (ii) with respect to the Initial
Inspection of the records with respect to any Engine, any discrepancies revealed
from the Previous Operator’s or the manufacturer’s maintenance programs, at
Buyer’s discretion (each an “Engine Records Discrepancy”), (iii) with respect to
the Maintenance Tests (other than the Initial Inspection) on any Airframe, any
discrepancies revealed that are outside the limits permitted by the Previous
Operators maintenance program (“Airframe Test Discrepancies”), (iv) with respect
to the Initial Inspection of the records with respect to any Airframe, any
discrepancies revealed from the Previous Operator’s or the manufacturer’s
maintenance programs, at Buyer’s discretion (each an “Airframe Records
Discrepancy”), and (v) in the case of APU and landing gear, any discrepancies
revealed that are outside the limits of the manufacturer’s maintenance manual
(“APU/Landing Gear Discrepancies”), provided, however, that discrepancies as to
the traceability documentation for the Landing Gear shall not be considered
“Discrepancies” and Buyer acknowledges that such discrepancies have already been
compensated for in the Purchase Price. Seller, at its own cost, shall correct,
or cause the Previous Operator to correct any such Discrepancies in the
following manner:


6

--------------------------------------------------------------------------------



(i)  
The Engine Record Discrepancies and Airframe Record Discrepancies shall be
corrected to the Buyer’s satisfaction, provided, however, that the corrections
shall not exceed standards customary for such corrections within the commercial
aviation industry.




(ii)  
The Engine Test Discrepancies shall be corrected to the Buyer’s satisfaction
(provided, however, that the corrections shall not exceed standards customary
for such corrections within the commercial aviation industry) or upon the
issuance of an FAA form 8130-3 for each of the applicable Engines indicating
each Engine is serviceable for continued use and the delivery of the same to
Buyer; provided, however, that the Previous Operator shall not discriminate
against such Engine and such correction shall be consistent with the Previous
Operator’s correction of similar discrepancies of other engines in the Previous
Operator’s fleet of the same make and model as the Engine




(iii)  
The APU/Landing Gear Discrepancies shall be corrected to the Buyer’s
satisfaction, provided, however, that the corrections need not exceed standards
customary for such corrections within the commercial aviation industry.




(iv)  
The Airframe Test Discrepancies shall be corrected in accordance with the
Previous Operator’s maintenance program, provided, however, that the Previous
Operator shall not discriminate against such Airframes and such correction shall
be consistent with the Previous Operator’s correction of similar discrepancies
of other airframes in the Previous Operator’s fleet of the same make and model
as the Airframe;



Buyer hereby acknowledges that, as of the date hereof, Buyer has inspected to
Buyer’s satisfaction and Seller has corrected to Buyer’s satisfaction, all
Discrepancies on Airframe 49165, Airframe 49183, Airframe 49182, Engine 709710,
Engine 717900, Engine 708582 and Engine 708556 with the sole exceptions of the
Burn Certificates as to each of the Airframes. Promptly upon the correction of
all of the Discrepancies with respect to any Aircraft, and no later than one day
before the applicable Closing Date, Buyer shall execute and deliver to Seller a
certificate of technical acceptance in the form of Exhibit B hereto (the
“Certificate of Technical Acceptance”). BUYER ACKNOWLEDGES THAT SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER REGARDING THE CONDITION OF THE AIRCRAFT
AND EQUIPMENT AND ALL REPRESENTATIONS AND WARRANTIES OF ANY KIND OF SELLER,
EXCEPT AS EXPRESSLY SET FORTH IN SECTION 5.A HEREOF AND IN THE BILLS OF SALE ARE
HEREBY DISCLAIMED BY SELLER AND BUYER, AND BUYER’S ACCEPTANCE OF THE AIRCRAFT
AND EQUIPMENT ARE MADE BASED ON BUYER’S OWN INSPECTIONS AND NOT BASED ON ANY
REPRESENTATION OR WARRANTY OF SELLER OTHER THAN THOSE EXPRESSLY SET FORTH IN
SECTION 5.A AND IN THE BILLS OF SALE.
7

--------------------------------------------------------------------------------




ARTICLE 4: CLOSING DATE; DELIVERY OF AIRCRAFT AND CONDITIONS PRECEDENT


A. Closing Date. Subject to the terms and conditions of this Agreement, Seller
and Buyer shall complete the sale of all of the Equipment in one or more
closings on one or more dates (each date on which the completion of the sale of
an Aircraft or the Spares Package occurs, is hereinafter referred to as a
“Closing Date”) occurring on or prior to December 15, 2006 or such later date
mutually agreed upon by Seller and Buyer (the “Final Sale Date”). If, after
Buyer delivers to Seller the Certificate of Technical Acceptance for an Aircraft
(it being understood that Seller has already accepted the condition of the
Spares Package without necessity of delivering such a Certificate), Seller
tenders the applicable Equipment and related Records corresponding thereto for
delivery to Buyer and satisfies all of the Buyer’s conditions precedent set
forth in Article 4, and the closing for an Aircraft does not occur on or prior
to the Final Sale Date through no fault of Seller, neither party shall have any
further obligation to the other; provided, however, that Seller shall be
entitled to retain the Aircraft Deposit for such Aircraft. If prior to the
Closing Date for an Aircraft, such Aircraft suffers Material Damage (as defined
in the penultimate sentence of this Section) or an Event of Loss (as defined in
the last sentence of this Section), Seller, at its option, may elect to either
repair such Material Damage or terminate this Agreement. If Seller repairs such
Material Damage, provided all of the conditions precedent below have been
satisfied, Buyer shall purchase such Aircraft in accordance with the terms
hereof. Notwithstanding the foregoing, following the repair by Seller of an
Aircraft that has suffered Material Damage (the “Repaired Aircraft”), Buyer
shall have the right to inspect the Repaired Aircraft in accordance with Section
3 hereof and Buyer shall have the right to technically reject the Repaired
Aircraft if it does not comply with the terms thereof. If Seller elects to
terminate this Agreement, with respect to an Aircraft, after the occurrence of
Material Damage to one of the Aircraft, Seller shall give written notice thereof
to Buyer and neither party shall have any further obligation to the other under
this agreement with respect to such Aircraft; provided, however that Seller
shall return the applicable Aircraft Deposit to Buyer in accordance with the
terms of Article 2 hereof. “Material Damage” shall mean (i) with respect to any
Aircraft, damage to such Aircraft prior to the delivery thereof which, in the
mutually reached reasonable estimate of Seller and Buyer, would have a repair
cost in excess of US$100,000.00 and (ii) with respect to the Final Spares
Package, damage to any part or parts that materially decrease the value of such
part or parts. In the event of Material Damage to one or more parts, such parts
shall be removed from the Final Spares Package and the parties shall decrease
the Purchase Price by a mutually agreeable value for such parts. “Event of
Loss,” with respect to each Aircraft, means the total loss (including
constructive total or arranged loss), theft, hijacking, compulsory acquisition,
confiscation, destruction or damage to such Aircraft to the extent which, in the
reasonable opinion of the insurer with whom such Aircraft is insured, renders
repair impractical or uneconomical or any event which with the passing of time
or fulfillment of any condition would result in any of the foregoing


8

--------------------------------------------------------------------------------


B. Delivery Location. Seller and Buyer acknowledge that, at the time of the
closing for each Aircraft, the Engines for such Aircraft will not be attached to
the Airframe. The location where each Airframe will be located at the time of
the closing (each such location being hereinafter referred to as an “Airframe
Delivery Location”), the location where each of the Engines will be located at
the time of closing (each such location being hereinafter referred to as an
“Engine Delivery Location”) and the location where the Final Spare Package will
be located on the applicable Closing Date, each with their applicable Records,
shall be as set forth below:



 
Equipment
 
Delivery Location
             
Airframe 49165
 
Roswell, New Mexico
   
Airframe 49182
 
Roswell, New Mexico
   
Airframe 49183
 
Roswell, New Mexico
   
Airframe 49165 Seats
 
Roswell, New Mexico (in storage with AAR Roswell, Roswell, New Mexico
   
Engine 709760
 
Tulsa, Oklahoma, at Seller’s discretion
   
Engine 708556
 
Tulsa, Oklahoma, at Seller’s discretion
   
Engine 717900
 
Tulsa, Oklahoma, at Seller’s discretion
   
Engine 708582
 
Tulsa, Oklahoma, at Seller’s discretion
   
Engine 718566
 
Tulsa, Oklahoma, at Seller’s discretion
   
Engine 709710
 
Tulsa, Oklahoma, at Seller’s discretion
   
Final Spares Package
 
At the facilities of Consignee, 5400 NW 35th Avenue, Fort Lauderdale, FL 33309
 





Notwithstanding anything to the contrary, in the event any Engine associated
with an applicable Aircraft is unavailable on the applicable Closing Date,
Seller may substitute another of the Engines for such unavailable Engine,
provided, however, that Seller may only substitute a Pratt & Whitney model
JT8D-217C Engine for another Pratt & Whitney model JT8D-217C Engine and Seller
may only substitute a Pratt & Whitney model JT8D-217A Engine for another Pratt &
Whitney model JT8D-217A Engine. At Buyer’s request, the Engines will each be
delivered with Previous Operator Engine Stands and that Previous Operator shall
at all times retain title to the Previous Operator Engine Stands. Buyer shall,
within 25 business days of each Closing Date, deliver its own engine stands to
the Delivery Location (the date on which Buyer’s engine stands arrive at the
Delivery Location is hereinafter referred to as the “Engine Stand Date”), then,
promptly after the Engine Stand Date, Seller will cause the Previous Operator to
remove the Engine(s) from the Previous Operator’s Engine Stand(s) and load such
Engines onto Buyer’s engine stands. Thereafter, Buyer shall promptly remove the
Engine(s) from the Delivery Location. Additionally, the Previous Operator shall
provide for Buyer’s use (i) four front bolts - AA P/N BOL3001 for each Engine
and (ii) two aft bolts - AA P/N BOL3000 for each Engine.  
 
9

--------------------------------------------------------------------------------


C. Seller’s Condition’s Precedent for the Sale of Each Aircraft. Seller shall be
obligated to transfer title to any Aircraft to Buyer only upon the satisfaction
of the following conditions precedent:



(1)  
Seller’s receipt of this Agreement, duly executed by Buyer;




(2)  
Seller’s receipt of a duly executed Certificate of Technical Acceptance for such
Aircraft in the form of Exhibit B attached hereto duly executed by Buyer;




(3)  
Proof of exemption from or payment by Buyer of sales, use, VAT, or similar tax;




(4)  
Seller’s receipt of the Purchase Price for such Aircraft;




(5)  
Seller’s receipt of the Insurance Certificates, if necessary, satisfying the
requirements of Article 7 herein;




(6)  
Such Aircraft shall not have suffered (i) Material Damage that the Seller elects
not to repair or (ii) an Event of Loss;




(7)  
Seller’s receipt of a fully executed Lease Termination Agreement from the
Previous Operator and the filing of a FAA short form lease termination document
with the FAA;




(8)  
Seller’s receipt of an acceptable airline non-incident letter, in the form
attached as Exhibit C hereto in respect to each Airframe and Engine from the
Previous Operator;

 
D. Seller’s Condition’s Precedent for the Sale of Final Spares Package. Seller
shall be obligated to transfer title to Spares Package to Buyer only upon the
satisfaction of the following conditions precedent:
 
(1)
Seller’s receipt of proof of exemption from or payment by Buyer of sales, use,
VAT, or similar tax;

 
(2)
Seller’s receipt of the Purchase Price for the Final Spares Package; and

 

 
(3)
None of the parts constituting the Final Spares Package shall have suffered an
Event of Loss or Material Damage unless such parts are removed from the Final
Spares Package and the Purchase Price adjusted in accordance with Section 4.A
hereof.




 
(4)
Seller’s receipt of a fully executed Assignment and Assumption Agreement signed
by Seller, Buyer and Consignee pursuant to which Seller assigns title to the
Final Spares Package to Buyer, Buyer accepts such title and Consignee consents
to the assignment, in addition to the terms specified by Section 2(C);.



10

--------------------------------------------------------------------------------


E. Buyer’s Conditions Precedent for the Purchase of each Aircraft. Buyer shall
be obligated to pay to Seller the Purchase Price for each Aircraft only upon
satisfaction of the following conditions precedent:



 
(1)
Buyer shall have provided a Certificate of Technical Acceptance as to such
Aircraft and there has been no subsequent Event of Loss or Material Damage;




 
(2)
Buyer’s receipt of executed Bills of Sale for the Airframe and each Engine in
substantially the Form of Exhibit A attached hereto;




 
(3)
Buyer’s receipt of the executed FAA Form 8050-2 Bill of Sale (“FAA Bill of
Sale”) for such Aircraft;




 
(4)
Buyer’s receipt of an FAA Form 8130-3 for each Engine;

 

 
(5)
Buyer’s receipt of a non-incident letter in substantially the form attached
hereto as Exhibit C hereto signed by the Previous Operator;




 
(6)
Buyer’s receipt of a tie-in letter in substantially the form attached hereto as
Exhibit D hereto signed by the Seller;




 
(7)
Buyer’s receipt of a lease termination or release signed by the Previous
Operator that is acceptable to FAA counsel for purposes of releasing the
aircraft from the terms of the lease with the Previous Operator;




 
(8)
Buyer’s receipt an opinion from FAA counsel stating among other things that (i)
Seller is the registered owner of such Aircraft; (ii) the Aircraft is free and
clear of any and all any mortgages, pledges, security interests, liens, claims,
encumbrances, rights of others of record or other charges or rights of others of
any kind (“Liens”) with the FAA and the International Registry maintained
pursuant to the Convention On International Interests, In Mobile Equipment, and
the Aircraft Protocol thereto and matters specific to Aircraft equipment signed
at Capetown on 16 November 2001 (the “International Registry”); and (iii) a
Notice of Sale has been filed with the International Registry;




 
(9)
Buyer’s receipt of a copy of the FAA bill of sale for the Airframe transferring
title from the prior owner to Seller;




 
(10)
Buyer’s receipt of a Guaranty signed and delivered by the N907TW Guarantor for
Aircraft 49165 and the N911TW and N912TW Guarantor for Aircraft 49182 and
Aircraft 49183 in form and substance acceptable to Buyer;

 
11

--------------------------------------------------------------------------------



 
(11)
title insurance for such Aircraft from an insurance company acceptable to Buyer;
provided, however, that if all other conditions precedent under this Section 4.E
have been satisfied, Buyer shall not delay the closing for such Aircraft if it
is unable to obtain such title insurance on or prior to the Closing Date for
such Aircraft; and

 

 
(12)
a letter from each of the maintenance facilities where the applicable Airframe
and Engines are located confirming that each such maintenance facility does not
have a mechanic’s lien or other interest in such Airframe or Engines.



F. Buyer’s Conditions Precedent for the Sale of the Spares Package. Buyer shall
be obligated to pay to Seller the Purchase Price for the Final Spares Package
only upon satisfaction of the following conditions precedent:



 
(1)
Buyer’s receipt of the executed Bill of Sale in substantially the Form of
Exhibit A attached hereto;




 
(2)
Seller’s receipt of a fully executed Assignment and Assumption Agreement signed
by Seller, Buyer and Consignee pursuant to which Seller assigns title to the
Final Spares Package to Buyer, Buyer accepts such title and Consignee consents
to the assignment, in addition to the terms specified by Section 2(C);




 
(3)
The Final Spares Package shall not have suffered an Event of Loss or Material
Damage unless such parts are removed from the Final Spares Package and the
Purchase Price adjusted in accordance with Section 4.A hereof.



G. Transfer of Title. With respect to each Aircraft, upon the delivery by Seller
to Buyer of the Bill of Sale and the FAA Bill of Sale, and the delivery by Buyer
to Seller of the Purchase Price and the applicable Certificate of Technical
Acceptance (i) title to the Aircraft shall pass from Seller to Buyer and (ii)
risk of loss for the Aircraft shall pass from Seller to Buyer. With respect to
the Spares Package, upon the delivery by Seller to Buyer of the Bill of Sale and
the delivery by Buyer to Seller of the Purchase Price (a) title to the Spares
Package shall pass from Seller to Buyer and (ii) risk of loss for the Spares
Package shall pass from Seller to Buyer.


ARTICLE 5: REPRESENTATIONS AND WARRANTIES, LIMITATIONS AND DISCLAIMERS


A. Seller’s Representations. Seller hereby represents and warrants to Buyer, as
of the date hereof and as of the time of transfer of each Aircraft and the
Spares Package, as follows:
 

(1)  
PLM is a corporation duly organized, validly existing and in good standing under
the laws of the state of Delaware. Seller has all requisite power and authority
to enter into and perform its obligations under this Agreement and the other
documents referred to herein to which Seller is a party (the “Seller
Documents”).

 

(2)  
PLM Equipment Growth Fund VI Liquidating Trust is the sole owner participant
under the N907TW Trust. PLM Equipment Growth & Income Fund VII Liquidating Trust
and Professional Lease Management Income Fund I Liquidating Trust are the sole
owner participants under the N911TW and N912TW Trust.

 
12

--------------------------------------------------------------------------------



(3)  
This Agreement has been, and on or prior to the applicable Closing Date, the
applicable Seller Documents will have been, duly authorized, executed and
delivered by Seller. This Agreement constitutes, and the other Seller Documents,
when executed and delivered, will constitute, the legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as enforcement of the terms hereof and thereof may be limited by
applicable bankruptcy, insolvency, reorganization, liquidation, moratorium or
similar laws affecting enforcement of creditors’ rights generally, and by
general principles of equity.

 

(4)  
None of the execution, delivery or performance by Seller of this Agreement, or
any of the other Seller Documents, or the consummation by Seller of the
transactions contemplated hereby and thereby, will contravene any applicable law
binding on Seller or any of its property, or any provision of the certificate of
incorporation or by-laws of PLM, or will result in a breach of, or constitute a
default under, or contravene any provision of, any mortgage, deed of trust,
indenture or other material agreement or instrument to which PLM or Seller is a
party or by which PLM or Seller or all or any of its property or assets may be
bound.

 

(5)  
None of the execution, delivery or performance by Seller of this Agreement or
the other Seller Documents, or the consummation by Seller of the transactions
contemplated hereby and thereby, requires the consent or approval of, the giving
of notice to, the registration, recording or filing of any documents with, or
the taking of any other action in respect of, any United States federal or state
governmental authority or the terms and provisions of this Agreement or any
Seller Document, except such as have been, or will be, obtained, effected,
waived or paid on or prior to the Closing Date.

 

(6)  
Seller is the sole legal owner of the Equipment. On each Closing Date, Seller
will transfer to Buyer good and marketable title to the applicable Aircraft or
the Final Spares Package, as the case may be, free and clear of any and all
Liens.

 

(7)  
There are no pending or, to the best of Seller’s knowledge, threatened
investigations, suits or proceedings against Seller or affecting Seller or its
properties, that, if determined adversely, would adversely affect all or any
portion of the Equipment or the consummation of the transaction contemplated by,
or performance by Seller of its obligations under this Agreement.

 

(8)  
Seller is not in breach of any law that would have an adverse effect on Seller
or on Seller’s ability to perform its obligations under, this Agreement or the
other Seller Documents.

 

(9)  
No Event of Loss has occurred with respect to any of the Equipment.

 
13

--------------------------------------------------------------------------------


B. Buyer’s representations. Buyer hereby represents and warrants to Seller as of
the date hereof and as of the time of transfer of each Aircraft and the Spares
Package, as follows:
 

 
(1)
Buyer is a limited liability company duly organized, validly existing and in
good standing under the laws of the state of Delaware. Buyer has all requisite
power and authority to enter into and perform its obligations under this
Agreement and the other documents referred to herein to which Buyer is a party
(the “Buyer Documents”).

 

 
(2)
This Agreement has been, and on or prior to the applicable Closing Date, the
applicable Buyer Documents will have been, duly authorized, executed and
delivered by Buyer. This Agreement constitutes, and the other Buyer Documents,
when executed and delivered, will constitute, the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
except as enforcement of the terms hereof and thereof may be limited by
applicable bankruptcy, insolvency, reorganization, liquidation, moratorium or
similar laws affecting enforcement of creditors’ rights generally, and by
general principles of equity.

 

 
(3)
None of the execution, delivery or performance by Buyer of this Agreement, or
any of the other Buyer Documents, or the consummation by Buyer of the
transactions contemplated hereby and thereby, will contravene any applicable law
binding on Buyer or any of its property, or any provision of the certificate of
incorporation or by-laws of Buyer, or will result in a breach of, or constitute
a default under, or contravene any provision of, any mortgage, deed of trust,
indenture or other material agreement or instrument to which Buyer is a party or
by which Buyer or all or any of its property or assets may be bound.

 

 
(4)
None of the execution, delivery or performance by Buyer of this Agreement or the
other Buyer Documents, or the consummation by Buyer of the transactions
contemplated hereby and thereby, requires the consent or approval of, the giving
of notice to, the registration, recording or filing of any documents with, or
the taking of any other action in respect of, any United States federal or state
governmental authority or the terms and provisions of this Agreement or any
Buyer Document, except such as have been, or will be, obtained, effected, waived
or paid on or prior to the Closing Date.

 

 
(5)
There are no pending or, to the best of Buyer’s knowledge, threatened
investigations, suits or proceedings against Buyer or affecting Buyer or its
properties, that, if determined adversely, would adversely affect the
consummation of the transaction contemplated by, or performance by Buyer of its
obligations under this Agreement.

 

 
(6)
Buyer is not in breach of any law that would have an adverse effect on Buyer or
on Buyer’s ability to perform its obligations under, this Agreement or the other
Buyer Documents.

 
14

--------------------------------------------------------------------------------


C. Assignment of Warranties and Assignment of Rights Under Lease with Previous
Operator. Effective on delivery of each Aircraft to Buyer on the applicable
Closing Date, Seller hereby assigns to Buyer any warranties applicable to such
Aircraft from the Aircraft manufacturer, any maintenance facility and any parts
manufacturer that Seller has with respect to the Aircraft, to the extent that
such warranties are assignable. Upon the request of Buyer and at Buyer’s sole
cost and expense, Seller shall use its best efforts to give Buyer aid and
assistance in enforcing the rights of Buyer arising under such warranties or
other rights. Upon request of Buyer, Seller shall give notice to any such
manufacturers or maintenance facility of the assignment of such warranties
and/or other rights to Buyer.
 


D. LIMITATIONS AND DISCLAIMERS. EACH AIRCRAFT AND THE FINAL SPARES PACKAGE ARE
SOLD AND DELIVERED TO BUYER “AS IS” AND “WHERE IS”, AND, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 5.A HEREOF AND IN THE BILLS
OF SALE, WITHOUT ANY REPRESENTATION, GUARANTEE OR WARRANTY OF SELLER EXPRESS OR
IMPLIED, OF ANY KIND, ARISING BY LAW OR OTHERWISE. WITHOUT LIMITING THE
GENERALITY OF THE ABOVE, BUYER UNCONDITIONALLY AGREES THAT EACH AIRCRAFT AND THE
FINAL SPARES PACAKGE ARE SOLD AND PURCHASED IN AN “AS IS, WHERE IS” CONDITION
AND “WITH ALL FAULTS” AS AT THE APPLICABLE CLOSING DATE, AND, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 5.A HEREOF AND IN THE BILLS
OF SALE, NO TERM, CONDITION, WARRANTY, REPRESENTATION OR COVENANT OF ANY KIND
HAS BEEN ACCEPTED, MADE OR IS GIVEN BY SELLER OR ITS SERVANTS OR AGENTS IN
RESPECT OF THE VALUE, QUALITY, DURABILITY, DATE PROCESSING, CONDITION, DESIGN,
OPERATION, DESCRIPTION, MERCHANTABILITY OR FITNESS FOR USE OR PURPOSE OF ANY
AIRCRAFT OR THE FINAL SPARES PACKAGE, AS TO THE ABSENCE OF LATENT, INHERENT OR
OTHER DEFECTS (WHETHER OR NOT DISCOVERABLE), AS TO THE COMPLETENESS OR CONDITION
OF THE RECORDS RELATING TO SUCH AIRCRAFT OR THE FINAL SPARES PACKAGE, AND/OR AS
TO THE ABSENCE OF ANY INFRINGEMENT OF ANY PATENT, COPYRIGHT, DESIGN, OR OTHER
PROPRIETARY RIGHTS. ALL TERMS, CONDITIONS, WARRANTIES AND REPRESENTATIONS (OR
OBLIGATION OR LIABILITY, IN CONTRACT OR IN TORT) IN RELATION TO ANY ONE OR MORE
OF THOSE MATTERS, EXPRESSED OR IMPLIED, STATUTORY OR OTHERWISE, ARE EXPRESSLY
EXCLUDED.
 
ARTICLE 6: INDEMNIFICATION


A.  Buyer’s Indemnification Obligations. With respect to each Aircraft and the
Final Spares Package, Buyer will indemnify the Seller Indemnitees (defined
below) in full on demand in respect of all losses, liabilities, claims,
proceedings, penalties, judgments, damages, costs and expenses (“Seller’s
Losses”) suffered or incurred by Seller, its affiliated companies, funds and
beneficiaries, lenders and their respective officers, managers, directors,
shareholders, employees, agents, successors, assigns (each a “Seller Indemnitee”
and, collectively, the “Seller Indemnitees”) arising out of or connected in any
way with:
 
15

--------------------------------------------------------------------------------



(1)  
any event, act or omission occurring on or after the Closing Date, including,
without limitation, related to loss or destruction of or damage to any property,
or death or injury to any person caused by, relating to or arising from or out
of (in each and every case whether directly or indirectly) the purchase,
manufacture, ownership, possession, registration, storage, performance,
transportation, management, sale, control, inspection, use or operation, design,
condition, testing, delivery, leasing, maintenance, repair, service,
modification, overhaul, replacement, removal or redelivery of such Aircraft or
the Spares Package; or

 

(2)  
the breach of, or any misrepresentation by the Buyer of, any of its covenants,
representations or warranties set forth in this Agreement.

 
B. Limitation on Buyer’s Indemnification Obligations. Notwithstanding Paragraph
A of this Article 6, the Buyer’s obligation to indemnify Seller Indemnitees for
Seller’s Losses shall not extend to the following:
 

 
(1)
Seller’s Losses that arise on or prior to the applicable Closing Time on the
applicable Closing Date;

 

 
(2)
Seller’s Losses that are caused by the wilful misconduct or gross negligence of
the Seller Indemnitee.

 
C. Seller’s Indemnification Obligations. With respect to each of the aircraft
and the Final Spares Package, Seller will indemnify the Buyer Indemnitees
(defined below) in full on demand in respect of all losses, liabilities, claims,
proceedings, penalties, judgments, damages, costs and expenses (“Buyer’s
Losses”) suffered or incurred by Buyer, its lenders, shareholders, and their
respective affiliates, and their respective officers, managers, directors,
members, shareholders, employees, agents, successors and assigns (each a “Buyer
Indemnitee” and, collectively, the “Buyer Indemnitees”) arising out of or
connected in any way with:
 

 
(1)
any event, act or omission occurring prior to the Closing Date, including,
without limitation, related to loss or destruction of or damage to any property,
or death or injury to any person caused by, relating to or arising from or out
of (in each and every case whether directly or indirectly) the purchase,
manufacture, ownership, possession, registration, storage, performance,
transportation, management, sale, control, inspection, use or operation, design,
condition, testing, delivery, leasing, maintenance, repair, service,
modification, overhaul, replacement, removal or redelivery of such Aircraft or
the Spares Package; or

 

 
(2)
the breach of, or any misrepresentation by the Seller of, any of its covenants,
representations or warranties set forth in this Agreement.

 
D. Limitation on Buyer’s Indemnification Obligations. Notwithstanding Paragraph
C of this Article 6, the Seller’s obligation to indemnify Buyer Indemnitees for
Buyer’s Losses shall not extend to the following:
 
16

--------------------------------------------------------------------------------



 
(1)
Buyer’s Losses that arise on or after the applicable Closing Time on the
applicable Closing Date.

 

 
(2)
Buyer’s Losses that are caused by the wilful misconduct or gross negligence of
the Buyer Indemnitee.

 
ARTICLE 7: INSURANCE


With respect to each aircraft, Buyer shall maintain appropriate policies of
insurance written in English common to the aviation industry, from an insurer
which is internationally recognized as responsible and in good standing and that
specializes in aviation insurance. In the event any Airframe or any Engine is
operated on or post the Closing Date for a period ending on the earlier of (a)
the two year anniversary of the date of this Agreement or (b) the date on which
such Airframe or Engine is no longer in operation and begins to be disassembled
for parts, such insurance policies shall include the coverages, terms and
provisions as set forth in Schedule V in a form and scope as is generally
available from the aviation insurance industry. If Buyer sells or leases any of
the Aircraft to another party, Buyer shall be required to comply with the
insurance requirements of this Article 7 by requiring the subsequent buyer or
lessee to comply with the obligations in this article. For avoidance of doubt,
provided that Buyer maintains appropriate policies of insurance in accordance
with this Article 7 and Schedule V it shall be in compliance with its
obligations under this Article 7.
ARTICLE 8: EXCUSABLE DELAY


Any delay by either party in the performance of its obligations hereunder shall
be excused to the extent caused by factors beyond the reasonable control of, and
without the fault due to negligence of, such party. The party whose performance
is affected shall make all reasonable efforts to minimize the delay provided,
however, that in the event that either party is unable to perform its obligation
hereunder, due to such excusable delay for longer than 45 days, either party
shall have the right to terminate this Agreement by notice in writing to the
party failing to meet its contractual obligation herein.


ARTICLE 9: MISCELLANEOUS


A. Benefits and Assignments. This Agreement shall inure to the benefit of and
shall be binding upon each of the parties hereto and their respective successors
and assigns. Buyer may assign its right under this Agreement to take title to
any Airframe or Engine to a trust created by Buyer; provided, however, that
Buyer shall give Seller reasonable notice prior to the Closing Date for the
applicable Airframe or Engine of Buyer’s intent to assign such rights.
 
B. Choice of Law. This Agreement shall be deemed to have been made in New York,
New York and shall be interpreted, and the rights and liabilities of the parties
shall be determined in accordance with the laws of the State of New York,
excluding its choice of laws rules except as to perfection of security
interests.


17

--------------------------------------------------------------------------------


C. Jurisdiction. Buyer hereby agrees that all actions or proceedings arising
directly or indirectly from this Agreement shall be litigated only in the state
or federal courts having situs in New York County, New York or the Southern
District of New York.


D. Service of Process. Each of Seller and Buyer hereby consents to service of
process or any other paper upon it by certified or registered mail, return
receipt requested, or by recognized courier service (FedEx, UPS, DHL, etc.) at
its applicable address set forth in Schedule IV attached hereto and agrees that
such service shall be deemed good, proper and effective service upon it in any
legal action, suit or proceeding and shall, to the fullest extent permitted by
law. Any party may also serve any other party to this Agreement by any method
recognized by the court where the action is brought.
 
E. Waiver of Jury Trial. SELLER AND BUYER HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING TO WHICH THEY ARE PARTIES INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT.
 
F. Costs and Expenses. Except as set forth below, each party shall bear its own
fees, costs and expenses in connection with the preparation, negotiation and
completion of this Agreement and performance of the transactions contemplated
hereby, except as expressly provided herein. The fees of McAfee & Taft for the
sales contemplated hereunder shall be divided equally between Buyer and Seller
and each of Buyer and Seller shall be responsible for the payment of 50% of such
fees; provided, however, that Seller shall be responsible for 100% of the fees
of McAfee & Taft relating to the initial lien searches, terminating any existing
liens for any Airframe or Engine or correcting any issues concerning the title
of any Airframe. Seller shall be responsible for any fees and out-of-pocket
expenses incurred by the Consignee in connection with the sale of the Spares
Package. The premium for the title insurance satisfying the condition precedent
set forth in Section 4.E hereof shall be for the Buyer’s account. In the event
of any dispute between the parties arising from or related to this Agreement,
the prevailing party shall be entitled to recover its reasonable attorneys’ fees
and cost of litigation including any appeals.


G. Notices. Any notice required hereunder shall go to Seller and to Buyer at
their respective addresses set forth on Schedule IV attached hereto or to such
other address as specified in writing. Such notices shall be sent by hand
delivery, certified or registered mail, express courier, or facsimile.
 
H. Waiver. Waiver by Seller of any breach of any terms, covenant or condition
herein contained shall not be deemed to be a waiver of such term, covenant or
condition or a waiver of any subsequent breach of the same or any other term,
covenant or condition herein contained.
 
I. Time Is Of The Essence. Time is of the essence in this Agreement.
 
18

--------------------------------------------------------------------------------


J. No Brokers. The parties hereto acknowledge that, except for the services of
Seller’s Agent, with respect to which Seller shall be solely responsible, no
broker or finder has been involved, either directly or indirectly, with the
transaction contemplated herein on behalf of Seller or any affiliate of either
of them and each party agrees to indemnify and hold the other harmless from and
against any and all claims suits, damages, costs, expenses, including attorney's
fees, asserted by agents or other third parties for any commission or
compensation based on the sale of the Equipment, if such claim, suit, damage,
costs or expense arises out of any action or alleged actions by the other party,
its employees, officers or agents.


K. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereunder and supersedes all previous communications, representations or
agreements, either oral or written, heretofore made between the parties
regarding the subject matter hereof. The Agreement shall not be varied in its
term by an oral agreement or representation or otherwise than by an instrument
in writing of even or subsequent date hereto executed by both parties by their
duly authorized representatives.
 
L. Captions. The captions to the articles and subparagraphs contained herein are
solely for the convenience of the parties and do not in any way affect the
meaning of the terms thereof.


M. Exhibits. The Exhibits and Schedules to the Agreement shall form an integral
part hereof.


N. Counterparts and Facsimile. This Agreement may be executed in any number of
separate counterparts by the parties and may be delivered in original or by
facsimile, and each counterpart shall when executed and delivered be an original
document, but all counterparts shall together constitute one and the same
instrument.
 
O. Confidentiality. Neither Party may make any public statement about this
Agreement or disclose its terms and conditions, except its consummation: (a) it
has first obtained written consent from the other Party, which consent will not
be unreasonably withheld; or (b) as requested or required in connection with a
judicial, administrative or regulatory proceeding in which it or a partner,
officer, director, member, manager, employee or affiliate is involved, pursuant
to a court order or subpoena or regulatory or government inquiry or demand or as
otherwise required by applicable law or regulation, subject to this paragraph.
Notwithstanding anything to the contrary, PLM Investment Funds is required to
file SEC Form 8-Ks in connection with this Agreement and such filing shall not
be in violation of this confidentiality clause.


[remainder of page intentionally left blank]
 


19

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Aircraft and Equipment Sale
Agreement on and as of the date first written above.




APOLLO AVIATION CAPITAL, L.L.C.
By: Apollo Aviation Capital Management,
L.L.C., as Asset Manager
 
 
By:_______________________________
Name:____________________________
Title:______________________________
 
 
PLM FINANCIAL SERVICES, INC.,
not in its individual capacity but solely
as owner trustee under the N907TW Trust
 
 
___________________________________
By: Richard Brock
Title: Chief Financial Officer
PLM FINANCIAL SERVICES, INC.,
not in its individual capacity but solely
as owner trustee under the N911TW
and N912TW Trust
 
 
___________________________________
By: Richard Brock
Title: Chief Financial Officer
 
 
 













20

--------------------------------------------------------------------------------





SCHEDULE I
 
Definitions




The following terms shall have the meanings set forth below:


“Aircraft” shall mean, as the context requires, either (a) all of Aircraft
49165, Aircraft 49182 and Aircraft 49183 or (b) any one or more of Aircraft
49165, Aircraft 49182 and Aircraft 49183.


“Aircraft 49165” shall mean, collectively, Airframe 49165 and, subject to
Section 4.B hereof, Engine 717900, Engine 709710 and APU 263.


“Aircraft 49182” shall mean, collectively, Airframe 49182 and, subject to
Section 4.B hereof, Engine 718566, Engine 709760 and APU 192.
 
“Aircraft 49183” shall mean, collectively, Airframe 49183 and, subject to
Section 4.B hereof, Engine 708582, Engine 708556 and APU 328.
 
“Airframe” shall mean any of Airframe 49165, Airframe 49182 and Airframe 49183.


“Airframes” shall mean, collectively, all of Airframe 49165, Airframe 49182 and
Airframe 49183.


“Airframe 49165” shall mean the McDonnell Douglas model DC-9-82 airframe bearing
manufacturer’s serial number 49165 and FAA registration number N907TW, together
with all parts installed thereon or appurtenant thereto.
 
“Airframe 49182” shall mean the McDonnell Douglas model DC-9-82 airframe bearing
manufacturer’s serial number 49182 and FAA registration number N911TW, together
with all parts installed thereon or appurtenant thereto.


“Airframe 49183” shall mean the McDonnell Douglas model DC-9-82 airframe bearing
manufacturer’s serial number 49183 and FAA registration number N912TW, together
with all parts installed thereon or appurtenant thereto.


“Airframe 49165 Seats” shall mean Recaro seats installed in Airframe 49165.


“APU” shall mean any of APU 192, APU 263 and APU 328.


“APUs” shall mean, collectively, all of APU 192, APU 263 and APU 328.


“APU 192” shall mean the Garret Model GTCP-85-98DHF bearing manufacturer’s part
number 381276-1 and manufacturer’s serial number P-192, together with all parts
installed thereon or appurtenant thereto.


21

--------------------------------------------------------------------------------


“APU 263” shall mean the Garret Model GTCP-85-98DHF bearing manufacturer’s part
number 381276-1 and manufacturer’s serial number P-263, together with all parts
installed thereon or appurtenant thereto.


“APU 328” shall mean the Garret Model GTCP-85-98DHF bearing manufacturer’s part
number 381276-1 and manufacturer’s serial number P-328, together with all parts
installed thereon or appurtenant thereto.


“Closing Time” shall mean, with respect to each Aircraft and the Spares Package,
the time on the applicable Closing Date when title to such Aircraft or the
Spares Package passes from Seller to Buyer.


“Engine” shall mean any of Engine 708556, Engine 708582, Engine 709710, Engine
709760, Engine 717900 and Engine 718566.


“Engines” shall mean, collectively, all of Engine 708556, Engine 708582, Engine
709710, Engine 709760, Engine 717900 and Engine 718566.


“Engine 708556” shall mean the Pratt & Whitney model JT8D-217C engine bearing
manufacturer’s serial number 708556, together with all parts installed thereon
or appurtenant thereto.


“Engine 708582” shall mean the Pratt & Whitney model JT8D-217A engine bearing
manufacturer’s serial number 708582, together with all parts installed thereon
or appurtenant thereto.


“Engine 709710” shall mean the Pratt & Whitney model JT8D-217A engine bearing
manufacturer’s serial number 709710, together with all parts installed thereon
or appurtenant thereto.


“Engine 709760” shall mean the Pratt & Whitney model JT8D-217A engine bearing
manufacturer’s serial number 709760, together with all parts installed thereon
or appurtenant thereto.


“Engine 717900” shall mean the Pratt & Whitney model JT8D-217C engine bearing
manufacturer’s serial number 717900, together with all parts installed thereon
or appurtenant thereto.


“Engine 718566” shall mean the Pratt & Whitney model JT8D-217C engine bearing
manufacturer’s serial number 718566, together with all parts installed thereon
or appurtenant thereto.


“Equipment” has the meaning set forth in Article 1 hereto.


“FAA” shall mean the United States Federal Aviation Administration or any
successor agency.


“Final Spares Package” has the meaning set forth in Section 2.C hereof.


22

--------------------------------------------------------------------------------


“N907TW Guarantor” shall mean PLM Equipment Growth Fund VI Liquidating Trust, as
the beneficiary of the N907TW Trust.


“N907TW Trust” shall mean that certain Amended and Restated Trust Agreement
dated as of December 24, 1997, as amended, between PLM as owner trustee and PLM
Equipment Growth Fund VI Liquidating Trust.


“N911TW and N912TW Guarantor” shall mean PLM Equipment Growth & Income Fund VII
Liquidating Trust and Professional Lease Management Income Fund I Liquidating
Trust as the beneficiaries of the N911TW and N912TW Trust.


“N911TW and N912TW Trust” shall mean that certain Amended and Restated Trust
Agreement dated as of December 24, 1997, as amended, among PLM as owner trustee
and PLM Equipment Growth & Income Fund VII Liquidating Trust and Professional
Lease Management Income Fund I Liquidating Trust as owner participants.


“Previous Operator” shall mean, American Airlines, Inc.


“Previous Operator Engine Stands” shall mean one or more engine stands owned or
leased by the Previous Operator on which one or more of the Engines are stored
on the Closing Date for such Engine.


“Seller’s Agent” shall mean, Sigma Asset Management LLC, a limited liability
company organized under the laws of the State of Delaware.


“Spares Package” shall mean the spare parts and loose equipment listed on
Schedule II hereto.


23

--------------------------------------------------------------------------------




SCHEDULE II


Spares Package


SPARES PACKAGE as of: 8/15/2006
 
ITEM
PART NUMBER
DESCRIPTION
COND TAG
SHOP REPORT
STORAGE
DATE OF RELEASE
1
034964
FAN RADIO RACK
OH
A
YES
BOXED
06-Mar-00
2
123562-2-1
AIR CHECK VALVE
SV
JAA
YES
BOXED
01-Dec-00
3
156o
CHIME
SV
JAA
YES
BOXED
02-Sep-01
4
162BL708
IND TEMP
SV
JAA
YES
BOXED
24-Nov-98
5
201EDP1-1
SYS DISPLAY PANEL
SV
JAA
NO
BOXED
31-Oct-02
6
204950-5-5
COOLING TURBINE
SV
JAA
YES
BOXED
25-Sep-00
7
2117180-1
CABIN PRESS CNT
SV
JAA
YES
BOXED
28-Jan-03
8
213779
ENG CONTROL BOX
SV
JAA
YES
BOXED
21-Dec-02
9
XW21090
WIPER MOTOR
SV
JAA
YES
BOXED
09-Apr-03
10
2587284-962
MACH TRIM ACT
SV
JAA
YES
BOXED
04-Dec-91
11
2587335-113
VERTICAL GYRO
SV
JAA
YES
BOXED
25-Sep-01
12
2587335-113
VERTICAL GYRO
SV
JAA
YES
BOXED
22-Dec-00
13
2587788-902
SERVO DRIVE
SV
FAA
NO
BOXED
12-Mar-98
14
2588302-4
GYRO DIR
SV
JAA
NO
BOXED
22-Sep-98
15
2600-05-1
ELECTR CLOCK
SV
JAA
NO
BOXED
22-Apr-03
16
2CM9ABH7
GENERATOR TACHO
OH
JAA
YES
BOXED
29-Dec-00
17
301EDP1-4
INDICATOR
SV
JAA
YES
BOXED
09-Mar-02
18
3601030-13-1
SWITCH CENTRIF
SV
JAA
YES
BOXED
18-Dec-00
19
3604524-45
COMB ASSY GCP85
OH
JAA
NO
BOXED
14-Jun-02
20
392796-2-2
VALVE S/O
SV
JAA
YES
BOXED
17-Dec-02
21
4034234-902
FLT MODE ANNUNC
SV
JAA
YES
BOXED
14-Apr-03
22
4034239-901
ACCELEROMETER
SV
JAA
NO
BOXED
23-Apr-02
23
4056512-915
EFTS MODE SELEC
SV
JAA
YES
BOXED
15-May-03
24
42D110
PRESS SWITCH
SV
JAA
NO
BOXED
22-AUq-00
25
420304
PRESSURE SWITCH
SV
JAA
YES
BOXED
14-Feb-00
26
43B034LB03
NI CD BATTERY
SV
JAA
YES
BOXED
19-Nov.02
27
021904-000
NI CD BATTERY
SV
JAA
YES
BOXED
20-Nov-02
28
5765017-503
RUDDER DAMPER ASSY
SV
JAA
YES
BOXED
04-Jul-02
29
5914362-503
VLV AY RADIO RK
SV
JAA
NO
BOXED
21-Jan-03
30
5930645-509
ENG.NOSE BULLET (sin 002245)
SV
A
YES
BOXED
30-Jun-05
31
60-1177-9
PWR SUP
SV
JAA
NO
BOXED
27-Feb-02
32
622-3371-002
TRX HF
OH
FAA
YES
BOXED
28-Jan-98
33
622-4563-011
IND RADIO ALT
OH
FAA
NO
BOXED
21-May-02
34
2041168-7501
ADF RECEIVER
SV
JAA
YES
BOXED
02-Dec-02
35
622-7878-201
TRANSPONDER
SV
JAA
YES
BOXED
25-Jul-02
36
63240
ACT.THRUST REV.
AR
   
BOXED
 
37
692993
VALVE S/O
SV
JAA
NO
BOXED
29-Dec-97
38
745608
HEATER FUEL
AR
FAA
NO
BOXED
28-May-03
39
773770-1
PANEL,FL DATA
SV
A
YES
BOXED
06-Jan-03
40
7892551-011.007
P.M.S.COMPUTER
SV
JAA
NO
BOXED
15-AUq-01
41
2587794
FLUX VALVE
SV
FAA
NO
BOXED
08-Dec-99
42
8DJ81LWT4
IND TACH
SV
JAA
YES
BOXED
02-May-01
43
8DW84LAN1
MTR VOLT AMP
SV
JAA
NO
BOXED
18-Jul-02
44
8TJ85GCG2
TRANSMITTER F/F
SV
JAA
YES
BOXED
19 Sept-00
45
980-4100-DXUN
UFDR
SV
JAA
YES
BOXED
28-AUq-01
46
C-4E
COMPAS STAND BY
SV
A
YES
BOXED
12-May-01
47
D29982-113
SLIDE ASSY.
OH
JAA
YES
BOXED
13-Mar-02
48
D29982-113
SLIDE ASSY.
OH
JAA
YES
BOXED
03-Dec-02
49
D29982-113
SLIDE ASSY.
OH
JAA
YES
BOXED
12-Feb-03
50
G-2933-12
VHF COMM CONT PANEL
SV
FAA
YES
BOXED
04-Dec-97
51
G-5586
JACK BOX CNT
SV
JAA
YES
BOXED
07-Jun-01
52
G-5587
ATC CONTROL
SV
JAA
YES
BOXED
20-Apr-97
53
G6977-03
CNT AUDIO
SV
JAA
NO
BOXED
18-Apr-02
54
H05A0035-3
AURAL WARN BOX
SV
JAA
YES
BOXED
28-Mar-03
55
HG280D5
DADC
SV
JAA
YES
BOXED
27-Jun-00
56
HG280D80
DADC
OH
FAA
YES
BOXED
04-Mar-99
57
R6357-550
CONTROLLER
SV
A
YES
BOXED
21-Dec-01
58
565-5366-7L
ANTENNA L-BAND
SV
JAA
NO
BOXED
26-Jul-01
59
ST-12BH
FLAP POS TRSM
SV
JAA
NO
BOXED
05-Dec-02
60
V3900-11
VALVE S/O
SV
JAA
 
BOXED
01-Dec-97
61
WL101AMS5
ALTIM/AIRSP IND
SV
JAA
YES
BOXED
29-Oct-99,



 


24

--------------------------------------------------------------------------------





